DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For the purpose of examination, Examiner shall construe the limitations as best as one is able.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tachibana, U.S.P.G. Pub. No. 2010/0329704.
Tachibana teaches:
Regarding independent claim 1, an image forming apparatus comprising:
a main assembly (fig 1);
an openable member (fig 3 ref 221) provided with a portion-to-be-engaged (¶44 fig 4 ref 407), and configured to cover a mounting portion where a consumable for image formation is mounted (“toner bottle cover 221”);
an engaging member (¶ 44 the magnetic member that engages with the magnetic field of the solenoid) provided on said main assembly and configured to engage with said portion-to-be-engaged of said openable member positioned at a closed position so as to restrict movement of said openable member relative to said main assembly;
a locking portion (the “portion” of the CPU that causes locking once a determination is made to lock) configured to lock said engaging member in an engaged state with said portion-to-be-engaged by restricting movement of said engaging member;
an electric driving portion (the wiring that brings electric driving signals to the solenoid) configured to unlock said locking portion;
a determining portion (the “portion” of the CPU that undertakes the flowchart of fig 8) configured to determine that said consumable mounted is in an exchange state in which said consumable is to be exchanged;

Regarding claim 2, an operating portion capable of executing a releasing operation for releasing engagement between said engaging member and said portion-to-be-engaged by moving said engaging member in a state in which the lock of said locking portion is released (¶ 52, the cover is unlocked upon user action).
Regarding claim 3, wherein said locking portion restricts movement of said engaging member thereby to restrict movement of said openable member from a position where said openable covers said mounting portion (¶ 44, it’s locked).
Regarding claim 4, a releasing portion capable of moving said engaging member so as to manually placing said engaging member in a state in which said engaging member is in non-engagement with said portion-to-be-engaged, in a state in which the lock of said locking portion is not released by said electric driving portion (¶ 52, the cover is unlocked upon user action).
Regarding claim 5, wherein said releasing portion is capable of releasing engagement between said engaging member and said portion-to-be-engaged by moving said engaging member from an outside of said main assembly (¶ 52, the user, who acts “from an outside of said main assembly”, causes the unlocking, therefore it is “capable of releasing … from an outside of said main assembly”).
Regarding claim 6, wherein said releasing portion is capable of moving said engaging member from an outside of said main assembly through a hole provided in said openable member (¶ 52 in that the number of holes provided in the door has no bearing on whether the still “capable of” unlocking through a hole).
Regarding claim 7, a cover member (the body of the cover, construing, for claim 7 only, the “openable member” to be only that portion of the cover in the immediate vicinity of the solenoid) supported by said openable member and movable between a position where said cover member covers the hole and a position where the hole is exposed.
Regarding claim 8, wherein said consumable is a developer cartridge configured to supply a developer for image formation, and
wherein said electric driving portion releases engagement between said engaging member and said portion-to-be-engaged by regarding, as the exchange state, a state in which a remaining amount of the developer in said developer cartridge mounted in said mounting portion is determined as being a predetermined amount or less (¶¶ 47-52 in that the cover is locked, when toner runs out it is unlocked for replacement, and the user can override the lock at any time).
Regarding claim 9, wherein said determining portion determines the remaining amount of the developer in said developer cartridge (¶ 51).
Regarding claim 10, a display portion configured to display depending on whether or not engagement between said engaging member and said portion-to-be-engaged is released (¶ 51).
Regarding claim 11, wherein said display portion performs display depending on whether or not the engagement between said engaging member and said portion-to-be-engaged is released, irrespective of whether said consumable mounted is in the exchange state (¶ 52, in that the user can unlock even when the “exchange state” is not yet reached).
Regarding claim 12, a closing detecting portion (406) configured to detecting closing of said openable member, and
wherein said electric driving portion carries out engagement between said engaging member and said portion-to-be-engaged in response to detection of the closing of said openable member by said closing detecting portion (¶¶ 62, 63).
Regarding claim 13, a closing detecting portion (406) configured to detect closing of said openable member, and
wherein said electric driving portion carries out engagement between said engaging member and said portion-to-be-engaged in response to detection of the closing of said openable member by said closing detecting portion and that said consumable mounted is not in the exchange state (¶¶ 62, 63, 44 in that it is locked when not yet in “the exchange state”).
Regarding claim 14, wherein said electric driving portion carries out engagement between said engaging member and said portion-to-be-engaged in response to that after engagement between said engaging member and portion-to-be-engaged is released, said consumable mounted is not in the exchange state (¶ 52 in that the user can override).
Regarding claim 15, wherein said electric driving portion comprises a solenoid (407) for moving said lock portion by a plunger.
Regarding claim 16, an urging member (a magnetic field) configured to urge said lock portion, and
wherein said electric driving portion moves said lock portion, by which said engaging member is engaged with said portion-to-be-engaged, against an urging force of said urging member (the solenoid is driven to counteract the locking magnetic field).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852